Case 1:18-cv-05195-LAP Document 34 Filed 01/30/19 Page 1 of 1

UNTTED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

De ee ee ee oe x
J. BARBOUR & SONS LTD. and BARBOUR :
INC., :

Plaintiffs, : 18-CV~5195 (LAP)

-against-—
ORDER

LEVI STRAUSS & CO.,

Defendant. :
A ak ll a x

LORETTA A. PRESKA, Senior United States District Judge:

For the reasons set forth on the record today, Defendant’s

Motion to Dismiss the Complaint [dkt. no. 10] is granted.

The Clerk of the Court shall mark this action closed and

all pending motions denied as moot.

SO ORDERED.

Dated: New York, New York
January .°¥) , 2019 A fh | {4}

Ai i EEE lo Pe

Ee

LORETTA A, PRESKA
Senior United States District Judge

 

 

 

 
